By the Court.
The judgment of the Superior Court is reversed, because of the admission in evidence, of the protest; no other question arising upon the bill of exceptions being determined in this Court.
A protestis inadmissible evidence in chief. It may *93be read to contradict the evidence, which the captain, who made it, may have given at the trial; but under such circumstances only, (a)
A protest, regularity proves itself, and nothing more ; Or, in other words, that the captain protested against the acts and wrongs, by which himself and the concerned are affected. But it is no evidence to prove, that those acts and wrongs were done ; nor to prove what were the rights of any person, who claims those acts to have been injurious to him. In this case, it does not appear, that the captain or mate had testified in the cause ; Or that the hr l cf a'protest having been made was drawn in question. The protest was, therefore, clearly not admissible evidence in the cause.

 Per Lord Kenyon. 2 Esp. Rep. 490. Christian v. Coombe.